DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 9, and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 May 2021, and the restriction requirement was made final in the non-final rejection mailed June 14, 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 8056874 B2 (Goodwin).
Regarding claim 1, Goodwin discloses a joint (see Fig. 4) that is fixable in a plurality of joint positions (see Abstract) that are selectable in accordance with a first position pitch (see annotated Figure 5 below) subdivided in equal spacing steps (30°) in a direction of joint movement, said joint having two joint parts (14 and 66) that are displaceable relative to one another and bear against one another by way of joint faces (see Note below), 
wherein formed on a first joint part (66) is a first joint face which is provided with structuring (tabs 98 and 105) that has a second position pitch (see annotated Figure 8 below) subdivided into equal spacing steps (60°) in the direction of joint movement;
wherein the structuring creates latch engagement points that are distributed at the second position pitch (see Column 6 lines 63-67, and Column 7 lines 1-11);
wherein a second joint part (14) has a second joint face (see annotated Figure 5 below) and is provided with latch receptacles (56 and 58) which interrupt the second joint face at latch positions that are arranged at a third position pitch (see annotated Figure 5 below) subdivided into equal spacing steps (90°) in the direction of joint movement;
wherein the steps of the second position pitch (60°) and of the third position pitch (90°) are each subdivided into larger equal spacing steps than the equal spacing steps of the first position pitch (30°); 
wherein the equal spacing steps of the first position pitch is determined by the amount of difference between the equal spacing steps of the second position pitch and the equal spacing steps of the third position pitch (90° - 60° = 30°); and 
wherein a locking element (72) is introducible selectively into one of the latch receptacles (56 and 58) in a joint position taken up along the direction of joint movement of the 
NOTE: The joint faces of the two joint parts include the top of the base portion 14 including 56, 58, the sides of guide tabs 60, and valleys 61, as well as the tabs 98 and 105 of the top portion 66. 

    PNG
    media_image1.png
    500
    439
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.

    PNG
    media_image2.png
    495
    426
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 8.

    PNG
    media_image3.png
    507
    515
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5.

    PNG
    media_image4.png
    494
    430
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 5.
Regarding claim 2, Goodwin discloses wherein the structuring of the first joint face (tabs 98 and 105) is a toothing (see Fig. 8).
Regarding claim 4, Goodwin discloses wherein the latch receptacles (56 and 58) are formed by holes terminating in the second joint face according to the third position pitch (see Fig. 5).
Regarding claim 5, Goodwin discloses wherein the holes (56 and 58) terminating in the second joint face penetrate through the second joint part (see Fig. 5).
Regarding claim 6, Goodwin discloses wherein the joint (26) is a rotary joint in which the two joint parts are rotatable relative to one another about a rotational axis (166 in Fig. 14), and in that the first, second, and third position pitches each are an angular pitch (see Column 4 lines 51-54, and see Figs. 4-5).
Regarding claim 7, Goodwin discloses wherein the joint faces (see Note below) have a shape of a circular cylinder or a circular cylinder section (see in Figs. 4-8 that the joint faces have a circular cylinder shape).
NOTE: The joint faces of the two joint parts includes the top of the base portion including 56, 58, the sides of guide tabs 60, and valleys 61, as well as the tabs 98 and 105 of the top portion. 
Regarding claim 8, Goodwin discloses wherein the first joint face (tabs 98 and 105 on component 66) is a convex joint face (the tabs protrude in a convex manner) and the second joint face (see annotated Figure 5 above) is a concave joint face (valleys 61 have a convex shape).
Regarding claim 10, Goodwin discloses a component assembly to be used for building a clamping device for workpieces (see in Fig. 1 and Fig. 2 that the assembly is used to clamp onto a mobilized chair), wherein said component assembly comprises the joint according to claim 1 (see rejection of claim 1 above) for setting and fixing an orientation of connecting points to be positioned in the clamping device using the component assembly (see NOTE below).
NOTE: The assembly can be adjusted so that the post of the chair (22) can be clamped and the arm can provide a tray for the user that is in the chair, see specification Column 3 lines 62-67, and Column 4 lines 1-10.
Regarding claim 11, Goodwin discloses wherein said component assembly has the form of an abutment member comprising a base (44) for connecting with a structural member of the clamping device (44 is connected to the entire assembly) and a connecting part (20) for an abutment or clamping element, and settable at an angle (see Abstract) for forming a workpiece support in the clamping device (see Fig. 2), wherein at least one joint (26) that is formed as a rotary joint is provided between the base and the connecting part (see Fig. 3).
Regarding claim 12, Goodwin discloses wherein the joint (26) is a rotary joint in which the two joint parts (14 and 16) are rotatable relative to one another about a rotational axis (166 in Fig. 14), and in that the first, second, and third position pitches each are an angular pitch (see NOTE below); and wherein the component assembly further comprising a central member (18, see Fig. 3) between the base (44) and the connecting part (20), wherein the central member is coupled to the base by means of a first rotary joint (28) having a first rotational axis (184 in Fig. 14), and the central member is coupled to the connecting part by means of a second rotary joint (25) having a second rotational axis (longitudinal direction of joint 25) oriented perpendicular to the first rotational axis (see Fig. 3).
NOTE: Varying the angle between members 14 and 16 using the first, second, and third position pitches creates an angular pitch. 
Regarding claim 13, Goodwin discloses wherein the first rotary joint (28) is a rotary joint freely rotatably settable through 360° (see Column 5 lines 25-32).
Regarding claim 14, Goodwin discloses wherein the second rotary joint (25) is a rotary joint whose pivoting angular range has limited rotatable setting options (see NOTE below).
NOTE: See in Fig. 3 that member 20 can only rotate until it makes contact with the body of the assembly, and therefore has a limited pivoting angular range.
Response to Amendment
	The amendment filed 13 September 2021 has been entered. Claims 1 and 10 have been amended. Claims 3, 9, and 15 have been withdrawn. Applicant’s amendments to the claims overcome the previously set forth claim objections in the Non-Final Office Action dated 14 June 2021. Claims 1-15 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. Applicant asserts that Goodwin fails to disclose a joint having a second position pitch and a third position pitch that are larger than the first position pitch as required by claim 1 (see Remarks dated 13 September 2021, page 6), however examiner respectfully disagrees.
Examiner points to annotated Figures 5 and 8 above, to prove that Goodwin does disclose evenly spaced apart first, second, and third position pitches as required by claim 1. The annotated Figures mentioned above disclose a first position pitch with a spacing of 30°, a second position pitch with a spacing of 60°, and a third position pitch with a spacing of 90°. Further, the difference between the second and third positon pitches is equal to the first position pitch. Lastly, the second and third position pitches are both larger than the first position pitch. The rejection of claim 1 above, and the annotated Figures mentioned above, both prove that Goodwin discloses all structure claimed in the newly amended claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678